DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-15 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/29/19 and 8/31/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claims 1-3, 6-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub No 2013/0090169) in view of Su et al. (US Pub No 2017/0094597).

With respect to claim 1, Liu teaches a computing device comprising: 
a processor to: 
establish a secure connection with a companion device via a companion service application executable by the processor (e.g., the computing device 102, 104 including respective linking modules 114, 116 to initiate and manage network connections including establishing a “companion experience” connecting to computing device 102 as a companion device ¶ 0026); 
receive a local connection details [credential] and a remote connection details [credential] from the companion device via the companion service application (e.g., the linking modules may include functionality to form a local network connection between 118 the devices and/or a remote connection involving a network 120 ¶ 0027 and providing local network connections details and remote connections details ¶ 0032-0034); 
monitor an aspect of the computing device via an agent application executable by the processor (e.g., the computing device tracks and monitor things happening at the console ¶ 0057); and 
in response to detecting a non-compliance event via the agent application, transmit a notification to the companion device via the agent application using the local credential, the remote credential, or a combination thereof (e.g., responsive to a state change, notifying the user at the companion device using either local or remote credentials ¶ 0060-0065 and 0076).
Liu disclose the claimed subject matter as discussed above with regards to receiving local and remote connection details but does not explicitly disclose the connection details are a local credential and a remote credential.  However, Su teaches receive a local credential and a remote credential (i.e., the accessory wireless device receives first keys and second keys associated respectively with an RRC connection and an NAS connection of the companion wireless device and uses the first and second keys to communicate with the serving network and thus continue with the data session ¶ 0014).  Therefore, based on Liu in view of Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the system of Liu in order to securely offload data from an accessory wireless device such as a wearable computing device to a second wireless device (¶ 0006).

With respect to claim 2, the references above further teach wherein the processor is to transmit the notification to the companion device using the local credential when the companion device is within a communication range of the companion device via the secure connection (e.g., responsive to a determination that the computing device is available via a local network connection, the local network connection is formed and therefore teaches communicating using local credentials @ Liu ¶ 0053).

With respect to claim 3, the references above further teach wherein the processor is to transmit the notification to the companion device using the local credential and the remote credential when the companion device is outside of the communication range (e.g., responsive to a determination that the computing device not available via a local network connection, a non-local network connection is formed @ Liu ¶ 0054 and using the local and remote connection details @ Liu ¶ 0038-0039).



With respect to claim 6, the references above further teach wherein the remote credential includes access information of a server-based communication protocol (e.g., coordinate remote connection through the cloud using server-based communication protocol over IP connection @ Liu ¶ 0076).

	With respect to claim 7, the references above further teach wherein the secure connection is a wireless connection (e.g., @ Liu Figs. 1-2 and ¶ 0027).

	With respect to claim 8, Liu teaches a non-transitory computer-readable storage medium comprising instructions that when executed cause a processor of a computing device to: 
establish a secure connection with a companion device via a companion service application of the computing device (e.g., the computing device 102, 104 including respective linking modules 114, 116 to initiate and manage network connections including establishing a “companion experience” connecting to computing device 102 as a companion device ¶ 0026);
receive a local connection details [credential] and a remote connection details [credential] from the companion device via the companion service application (e.g., the linking modules may include functionality to form a local network connection between 118 the devices and/or a remote connection involving a network 120 ¶ 0027 and providing local network connections details and remote connections details ¶ 0032-0034); 
store the local connection details [credential] and the remote connection details [credential] in a storage location allocated to a firmware of the computing device (e.g., storing and archiving the local and remote connection details for automatic fallback recovery and connection switching ¶ 0044-0045); 
monitor an aspect of the computing device via an agent application executable by the processor (e.g., the computing device tracks and monitor things happening at the console ¶ 0057); and 
in response to detecting a non-compliance event via the agent application, transmit a notification to the companion device via the agent application using the local credential, the remote credential, or a combination thereof (e.g., responsive to a state change, notifying the user at the companion device using either local or remote credentials ¶ 0060-0065 and 0076).
Liu disclose the claimed subject matter as discussed above with regards to receiving local and remote connection details but does not explicitly disclose the connection details are a local credential and a remote credential.  However, Su teaches receive a local credential and a remote credential (i.e., the accessory wireless device receives first keys and second keys associated respectively with an RRC connection and an NAS connection of the companion wireless device and uses the first and second keys to communicate with the serving network and thus continue with the data session ¶ 0014).  Therefore, based on Liu in view of Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the system of Liu in order to securely offload data from an accessory wireless device such as a wearable computing device to a second wireless device (¶ 0006).

With respect to claim 9, the references above further teach wherein the instructions when executed further cause the processor to: encrypt the local credential and the remote credential via the agent application; and transmit the encrypted local credential and the encrypted remote credential 

	

With respect to claim 13, the references above further teach wherein the instructions when executed further cause the processor to monitor whether the companion service application is executing on the computing device via the agent application (e.g., monitor state changes @ Liu ¶ 0057-0063).

	With respect to claim 14, Liu teaches a non-transitory computer-readable storage medium comprising instructions that when executed cause a processor of a companion device to: 
establish a secure connection with a computing device via a companion service application of the companion device (e.g., the computing device 102, 104 including respective linking modules 114, 116 to initiate and manage network connections including establishing a “companion experience” connecting to computing device 102 as a companion device ¶ 0026); 
transmit a local connection details [credential] and a remote connection details [credential]  to the computing device via the companion service application (e.g., the linking modules may include functionality to form a local network connection between 118 the devices and/or a remote connection involving a network 120 ¶ 0027 and providing local network connections details and remote connections details ¶ 0032-0034);  and 
receive a notification of a non-compliance event associated with the computing device via the local credential, the remote credential, or a combination thereof based on communication range of the companion device (e.g., responsive to a state change, notifying the user at the companion device .
Liu disclose the claimed subject matter as discussed above with regards to receiving local and remote connection details but does not explicitly disclose the connection details are a local credential and a remote credential.  However, Su teaches receive a local credential and a remote credential (i.e., the accessory wireless device receives first keys and second keys associated respectively with an RRC connection and an NAS connection of the companion wireless device and uses the first and second keys to communicate with the serving network and thus continue with the data session ¶ 0014).  Therefore, based on Liu in view of Su, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the system of Liu in order to securely offload data from an accessory wireless device such as a wearable computing device to a second wireless device (¶ 0006).

With respect to claim 15, the references above further teach wherein the instructions when executed further cause the processor to, in response to receiving the notification, transmit a remediation instruction to the computing device (e.g., sending command from the companion device to the console @ Liu ¶ 0067).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub No 2013/0090169) in view of Su et al. (US Pub No 2017/0094597), and further in view of Ricardo Amato (US Pub No 2014/0337628)

	With respect to claim 4, Liu and Su disclose the claimed subject matter as discussed above using multiple encryption keys, Cipher key, and Integrity key, but does not explicitly disclose using public 

With respect to claim 5, the references above further teach wherein the local credential further includes access information of the companion device (e.g., local credentials including details of the network connection @ Liu ¶ 0027 & 0033).

The limitations of claim 12 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Specifically, Vissa et al. (US Pub No 2018/0020350) discloses a companion device’s pairing and communication process.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493